Citation Nr: 1212265	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-04 711	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the procedural history of this case is a lengthy one, involving multiple remands by the Board and appeals to and remands from the United States Court of Appeals for Veterans Claims (Court).  Most recently, the case was before the Board in March 2011, at which time the issue of entitlement to service connection for ankylosing spondylitis was remanded for further development.  Specifically, the Board directed that the agency of original jurisdiction (AOJ) to contact J.E., M.D., with a request to provide clarifying information regarding a March 2003 opinion.  The AOJ was also instructed to seek from the VA examiner whose opinions are of record an addendum to her previous opinion that takes into account certain lay and private medical evidence.  As discussed in further detail below, the Board finds that there was compliance with its March 2011 remand; thus, it may proceed with a decision.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's ankylosing spondylitis is not related to his military service.


CONCLUSION OF LAW

The Veteran does not have ankylosing spondylitis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A review of the Veteran's service treatment records (STRs) are silent for complaints or treatment related to the back.  In September 1966, he was treated for a ganglion cyst on his left wrist.  In April 1967, the Veteran was seen for complaints of knee pain, noting that he had hit his knee the day before.  In May 1967, tenderness of the medial margin of the knee was noted, but X-rays were negative.  In September 1967 and April 1968, the Veteran received treatment related to his left ankle.  A physical fitness report documented that the Veteran was able to do thirty push-ups or pull-ups in August 1969 and thirty-two in October 1969, seventy-five sit-ups in August 1969 and forty-eight in October 1969, twenty-five inches in a reach or broad jump in August 1969 and twenty-six inches in October 1969, and fifty-two in a shuttle run or stationary run in August 1969 and fifty-four in October 1969.  The Veteran's May 1970 separation examination report are negative for any reference to treatment, complaints, or a diagnosis of any back disability.  The Board notes that the May 1970 separation examination report is incomplete, as there is no specific indication that the Veteran was clinically evaluated.  However, the Veteran was found to be qualified for discharge.  

In April 1980, the Veteran was seen at Quain and Ramstad Clinic.  At that time, he complained of low back pain, which he stated had been present for four years.  X-rays of the lumbosacral spine revealed transitional vertebra at the lumbosacral level which was almost totally sacralized.  The changes observed in the sacroiliac joints were suspicious for very early findings of ankylosing spondylitis.  X-rays of the sacroiliac joints obtained later in April 1980 revealed some bony sclerosis of the iliac side of the sacroiliac joints.  The articulating margins were irregular with no widening of the joint space or any ankylosis.  The findings were noted to not be diagnostic for ankylosing spondylitis, but ankylosing spondylitis could not be excluded in its very early stages.  Osteitis condensans ilii was noted to be another consideration.  

Treatment records from the Mayo Clinic dated from July 1987 to June 1988 note a history of chronic low back pain.  The Veteran reported chronic back discomfort episodes one to two times a week since 1973.  A computerized tomography (CT) scan was performed, which revealed right renal tumors.  

Private treatment records from R. D., M.D, dated from February 2000 to December 2002 show that the Veteran was seen for complaints of back pain in February 2000.  There was no pain on palpation of thoracic or lumbosacral spine.  A bone scan was recommended to rule out metastatic cancer.  The bone scan was apparently abnormal and a magnetic resonance imaging (MRI) test was recommended but not performed due to the Veteran's claustrophobia.  In May 2000, the Veteran indicated that he was still having mild back pain, but stated that it was generally better.  X-rays of the lumbar spine were taken in November 2001, which revealed multi-level spondylitic changes and sacroilitic changes.  X-rays of the cervical spine revealed multi-level syndesmophyte formation, which suggested ankylosing spondylitis or psoriatic spondylitic changes.  December 2001 laboratory results showed the presence of the HLA-B27 antigen.  It was noted that the HLA-B27 antigen is seen with a frequency of 90 percent in patients with ankylosing spondylitis.

In July 2003, the Veteran was seen by P.S., M.D., for complaints of back pain and stiffness and asthma.  The Veteran reported that he "started having back pain and stiffness about 10 years ago and it has gotten progressively worse."  The Veteran reported unusual neurological symptoms, such and left leg numbness and weakness, 20 years prior to that time.

VA outpatient treatment records contain the report of September 2003 x-rays of the thoracic and lumbar spine, which x-rays revealed mild thin bridging osteophytes through the thoracic spine and in the upper to mid-lumbar spine compatible with a diagnosis of ankylosing spondylitis.  Fusion of the sacroiliac joints was also consistent with the diagnosis of ankylosing spondylitis.  Similar findings were reported based on x-rays of the thoracic and lumbar spine in February 2004.  

The Veteran submitted a statement dated in November 2003 from his friend E.B., who reported that in 1973, he had received a telephone call from the Veteran who requested that E.B. pick him up from the hospital.  The Veteran stated that he had sought treatment for severe back pain.  The Veteran indicated no diagnosis at that time.  E.B. reported that he had known the Veteran for over thirty years and had seen him very active to just about immobile, knowing the pain was in his back.

The Veteran also submitted statements from his mother and former employer dated in March 2003.  The Veteran's mother stated that she recalled that when the Veteran was "discharged from the Navy in 1970, he was having problems with high blood pressure and was taking medications for this problem."  She also "recall[ed] him having a lot of neck and back problems."  In a September 2004 follow-up statement, the Veteran explained that "[a]s far as my mother's statement, the dates are from the day I arrived home after military service.  This date was 1970."  

The Veteran's former employer indicated that he had employed the Veteran after his discharge from service in 1970.  The former employer noted that at the time of his employment, the Veteran was being treated for high blood pressure.  The Veteran was also noted to have been suffering from problems with his left leg.  The former employer stated that the Veteran would lose control of his leg and his leg would suddenly give out.  The former employer noted one bad fall.

In February 2004, the Veteran was seen by private physician J.E., M.D., related to his complaints of chronic low back pain.  The Veteran reported back, shoulder, and joint problems that had existed for many years and stated his belief that he initially had difficulties while in service.  It was noted that the Veteran had seen numerous physicians for his back pain and was finally diagnosed as having ankylosing spondylitis in 2001.  In a March 2004 letter, Dr. J.E. noted the presence of the HLA-B27 antigen and stated that the Veteran carried a diagnosis of ankylosing spondylitis.  Dr. J.E. reported that ankylosing spondylitis typically has an insidious onset very often in late adolescence or early adulthood.  He indicated that the Veteran was diagnosed with ankylosing spondylitis in 1973 but began having problems in the mid- to late-1960s with intermittent back aches and back pain, which he said would be typical for the insidious low grade but progressive onset of ankylosing spondylitis.  Dr. J.E. opined that it was "very likely that the active disease did date from the earlier age."  
The Veteran was afforded a VA examination in April 2004.  During the examination, the Veteran reported a history of low back pain and stated that he received a certain diagnosis of ankylosing spondylitis in 2001.  The Veteran recalled seeing a specialist in 1980 who had mentioned the possibility of ankylosing spondylitis at that time.  The Veteran reported ten or fifteen instances of back pain in service, but stated that he did not seek medical treatments for those episodes of pain.  The Veteran also indicated that he had trouble performing sit-ups during a 1969 physical training test.  The Veteran reported that after service, he had episodes of back pain and giving way of his hip and leg.  He reported seeing a private physician in August 1970 on account of his hip pain and receiving emergency room treatment in 1973 for back pain.

The VA examiner noted that private treatment records referred to a diagnosis of ankylosing spondylitis in 1973, as indicated by the Veteran; the examiner stated, however, that upon her review of the claims folder, she could only find references to back pain dated in 1973.  The examiner that it was less than likely that the Veteran's ankylosing spondylitis began while he was on active duty.  Her stated rationale included the fact that the Veteran's STRs were negative for any complaints of back pain or other symptoms of ankylosing spondylitis, the Veteran's description of back pain while on active duty was vague and, given the episodic nature, was not typical of the symptoms of early ankylosing spondylitis, the physical fitness report dated in 1969 showed a decrease in the number of sit-ups that the Veteran performed, but also showed increased performance in other areas, the Veteran's report of his leg giving out after service was not typical of ankylosing spondylitis, the lay statements of record were not specific with regard to dates of treatment, there are no medical records to support the Veteran's contentions that he often sought medical attention for his back in the 1970s and 1980s, the private medical records from the Mayo Clinic refer to a negative bone scan and x-rays of the Veteran's neck and back and the CT scan did not raise any questions about ankylosing spondylitis, the records from the Mayo Clinic referred to the onset of back symptoms in 1973, three years after the Veteran was discharged from service, medical records contain a diagnosis of ankylosing spondylitis in 2002, and the private physicians' statements of record regarding the date of the Veteran's diagnosis were based on the Veteran's history and were not supported by the available medical records.  The examiner also indicated that if ankylosing spondylitis had been present since service, tests performed at the Mayo Clinic would likely have shown findings of ankylosing spondylitis.

In a July 2005 statement, Dr. J.E. indicated that the Veteran had shown him the STR documenting treatment for his swollen knee and the in-service physical fitness test report.  Dr. J.E. stated that in his estimation, the Veteran was an HLA-B27 spondylarthropathy that very likely had its onset around age 19 or 20.  Dr. J.E. noted that this type of presentation would not be uncommon for ankylosing spondylitis where there is a gradual and insidious progressive back discomfort and limited function and an oligoarticular large joint asymmetric type of arthritis which would produce isolated otherwise unexplained swollen joints such as the knee.  Dr. J.E. stated the Veteran's presentation fit together with the onset of his spondylitis, noting documentation in the Veteran's records that he had this type of inflammation.  

The Veteran's Social Security Administration (SSA) records reveal that the Veteran was granted SSA disability benefits in April 2004 based on a diagnosis of ankylosing spondylitis, which was determined to have begun when the Veteran was fifty-four years old.  Medical records associated with the SSA decision are either duplicative of other medical records or not relevant to the Veteran's present claim.  

In November 2006, the VA examiner who had conducted the April 2004 examination reviewed the claims file and provided an opinion based upon consideration of the records associated with the claims folder since the April 2004 examination.  The examiner stated that she was interested in the Veteran's early medical records, noting that most of the records contained in the claims file were dated from 2000 to the present.  The examiner noted that records were dated in April 1980 from Quain and Ramstad Clinic included x-ray findings that were suspicious for very early ankylosing spondylitis.  The examiner indicated that she had consulted with a VA rheumatologist to determine the length of time between the onset of ankylosing spondylitis and positive x-ray findings.  According to the VA rheumatologist, it can take five to eight years for x-ray changes to occur after symptoms first manifest.  The VA examiner noted that the 1980 x-rays were taken ten years after the Veteran was separated from service.  Given that there were no treatment records for the period between 1970 and 1980, the examiner indicated said she was unable to resolve the issue of whether the Veteran's ankylosing spondylitis had its onset during active duty without resorting to mere speculation.  

In April 2009, the VA examiner provided another medical opinion regarding the medical probability that the Veteran's ankylosing spondylitis was related to military service.  She noted the April 1980 Quain and Ramstad Clinic treatment record that indicated that the Veteran had reported low back pain, which had persisted for four years.  The VA examiner opined that it was less than likely that the Veteran's ankylosing spondylitis had its onset during military service because, although back pain could be a symptom of ankylosing spondylitis, the 1980 record indicated only back pain beginning in 1976, or possibly 1975, which was still at least five years after the Veteran left the military.  The examiner found that this evidence weighed against finding a continuity of symptomatology dating back to service.

In April 2011, the AOJ contact Dr. J.E. to inquire as to whether he had reviewed the Veteran's claims folder prior to rendering his opinion regarding the onset of the Veteran's ankylosing spondylitis.  Dr. J.E. was also requested to identify all records relied upon in forming his opinion.  In response, Dr. J.E. did not specifically indicate whether he had reviewed the claims folder, but noted his review of records dated from 2004 through 2007.  He also enclosed copies of his 2004 notes pertaining to the Veteran, a review of which does not reveal evidence relating to the onset of the Veteran's ankylosing spondylitis.  Dr. J.E. indicated that the Veteran had genetic market HLA-B27 and stated that "[h]is active spondylitis probably started off [and] on in his 20s [and] 30s."  Dr. J.E. noted that he first saw the Veteran in February 2004 and confirmed the diagnosis based on laboratory results and x-rays reports provided to him at that time.

In October 2011, the VA examiner provided another opinion regarding the likelihood that the Veteran's ankylosing spondylitis had its onset in service.  The VA examiner noted her review of the claims folder, to specifically include the lay statements from E.B. and the Veteran's mother, as well as Dr. J.E.'s statements and treatment records.  The VA noted that Dr. J.E. had not specifically indicated whether he had reviewed the Veteran's claims folder, as directed to do so in the Board's March 2011 remand.  The VA examiner indicated that she contacted Dr. J.E.'s office and spoke with a nurse regarding the need for clarification of what records were reviewed.  After a discussion with Dr. J.E., the nurse phoned the VA examiner and informed her that Dr. J.E. had not reviewed the Veteran's claims folder, but was able to review records dated in 2001.  

Upon review of the evidence of record, the VA examiner again opined that it was less than likely that the Veteran's ankylosing spondylitis had its onset in service.  She reasoned that the knee findings in service were not the first manifestation of the later diagnosed disease because the Veteran's STRs clearly showed that his knee symptomatology was related to a minor trauma.  She also noted no further evidence of complaints or treatment related to the knee or evidence of the first manifestations of ankylosing spondylitis.  The examiner stated that the earliest findings of ankylosing spondylitis related symptoms were in 1973, referring to both the 1987 Mayo clinic record and E.B.'s statement.  The examiner considered the statements from the Veteran's mother and the Veteran's follow-up, but noted that those statements did not reference any medical or other evidence for support.  The examiner considered the lay evidence to be less probative than the records from the Mayo and Quain and Ramstad Clinics, which failed to date symptoms of ankylosing spondylitis back to service.  The examiner also stated that in her 26 years performing VA examinations, she has observed that records from post-military evaluations will typically relate that the Veteran gives a history of problems or symptoms dating back to service.  The examiner noted that the Veteran's post-service treatment records do not report that his back pain had been present since service.  The examiner also noted that in his initial application for service-connected compensation benefits, the Veteran did not indicate that he had been experiencing back pain in service.  Rather, he asserted that ankylosing spondylitis was not common in the United States but was most common in England, where he was stationed during service.  

In November 2011, the Veteran submitted a July 2011 progress note from Medcenter One where he was referred for evaluation of his ankylosing spondylitis.  During the evaluation, the Veteran reported having knee problems in 1968 when he fell and developed swelling of the knee for five days.  He indicated having some back symptoms at that time.  He then reported that in 1973, he had difficulty getting out of the bathtub on account of back pain and stiffness.  He stated that he was affirmatively diagnosed as having ankylosing spondylitis in 2002.  It was noted that the Veteran was a fairly good historian.

II.  Analysis

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran was apprised of VA's duties to both notify and assist through correspondence dated in July 2002, December 2003, and March 2006.  Specifically, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The notice also included the criteria for assigning a disability rating and an effective date as required by Dingess, supra.  Although the complete notice required by the VCAA was not provided until after the initial adjudication of the Veteran's claim, any timing errors have been cured by the RO's subsequent actions.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  

The Veteran has not disputed the contents of the VCAA notice in this case, despite having had ample opportunity to do so.  Notably, the Veteran has been represented by the same attorney since 2008 and has twice appealed the Board's decisions on the merits of his claim to the Court, which appeals were disposed of by the Court's granting of the parties' joint motions for remand.  At no time has the Veteran's representative argued that the VCAA notice provided to the Veteran in this case is defective or has precluded him from having a meaningful opportunity to participate in the development of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (A claimant has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The claims folder contains the Veteran's service treatment records (STRs), VA examination and opinion reports, VA medical records, private medical records, and lay statements in support of his claim.  The Board also finds that the terms of its March 2011 remand were carried out in that J.E., M.D., was contacted with a request that he clarify whether he reviewed the claims file prior to providing his opinion regarding the date of onset of the Veteran's ankylosing spondylitis.  

The Veteran has also been afforded several VA examinations and the AOJ has obtained several VA medical opinions.  A VA examiner reviewed the claims folder, to include the private medical records and lay statements contained therein, interviewed the Veteran, and conducted an examination of his back.  The examiner has provided her opinion regarding the likelihood that the Veteran's ankylosing spondylitis is related to service.  The Board finds that the VA examinations and opinions obtained in this case are adequate, as both were predicated on a reading of the STRs and medical records in the Veteran's claims file, and considered all of the pertinent evidence of record, to specifically include Dr. J.E.'s statement, as well as the lay statements by the Veteran's friend and mother.  The Board thus concludes the Veteran was provided with an adequate examination and that the terms of the Board's March 2011 remand were satisfied.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, supra.

Consequently, the Board finds that additional development would serve no useful purpose in this matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

B.  Service Connection

The law provides that service connection may be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West. 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The second and third elements of service connection can also be demonstrated through a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet .App. 488, 495 (1997).

At the outset, the Board finds there to be no indication that ankylosing spondylitis manifested to a compensable degree within one year of the Veteran's separation from military service in June 1970.  While the Veteran contends that he experienced back pain in and after service, x-ray evidence indicating ankylosing spondylitis did not exist until November 2001.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2011) (noting that degenerative arthritis must be established by x-ray findings).  Indeed, as will be discussed in further detail below, the credible evidence of record fails to suggest even symptoms that could have been ankylosing spondylitis until 1973.  Thus, service connection is not warranted for ankylosing spondylitis on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

As to whether service connection is warranted on a direct basis, there is no question that the Veteran has a current disability.  Further, while there is favorable and unfavorable evidence regarding the issue of nexus, the Board finds that the outcome of this case turns on whether there is credible evidence establishing that the Veteran experienced symptoms suggesting the onset of ankylosing spondylitis during military service.  This is because Dr. J.E.'s favorable opinion that it was "very likely that the active disease did date from the earlier age" is based on his belief that the Veteran began having problems in the mid- to late-1960s with intermittent back aches and back pain, which Dr. J.E. said would be typical for the insidious low grade but progressive onset of ankylosing spondylitis.  As discussed in further detail below, the evidence demonstrating that the Veteran experienced back pain in service is his own lay statements.  There is no question that the Veteran is competent to report as to his symptoms of pain in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding that a veteran is competent to describe observable symptoms, such as pain).  Thus, the Board must determine whether the Veteran's assertions of back pain in service are credible.  

As noted above, the Veteran's STRs are silent for complaints or treatment related to the back.  The Board is mindful that it "cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed.Cir.2006).  However, many of the Veteran's post-service treatment records similarly lack references to back pain originating in service.  Indeed, none of the evidence dated prior to when the Veteran filed a claim for service-connected compensation benefits indicates that the Veteran had back problems in service.  Even in his initial application for benefits, the Veteran did not indicate first experiencing back pain in service.  Rather, he asserted his belief that service connection was warranted because ankylosing spondylitis was common in England where he was stationed.

Notably, in April 1980, the Veteran was seen at Quain and Ramstad Clinic for complaints of low back problems, which he stated had been present for four years.  While x-ray evidence was suspicious for very early findings of ankylosing spondylitis, there is nothing in the Quain and Ramstad Clinic records to suggest that the Veteran's then-present symptoms had begun in service.  By the Veteran's own admission at that time, his back pain had begun in about 1976, six years after service.  Treatment records from the Mayo Clinic note the Veteran's own report of chronic back discomfort episodes one to two times a week since 1973.  Again, nothing in these records can be read as suggesting that the Veteran experienced back pain in service.  In July 2003, the Veteran stated that he began having back pain and stiffness "about 10 years ago."  He reported neurological symptoms 20 years prior to that time.  Again, the Veteran did not indicate that he experienced back pain in service.  While this evidence is inconsistent with regard to when the Veteran first had back pain, it was consistently noted that the Veteran's own self-reported history was that back pain began after discharge from service.

The Board also finds probative as to the issue of credibility the VA examiner's opinion, based on 26 years of conducting VA examinations and reviewing numerous claims folder, that records from post-military evaluations will typically relate that the claimant gives a history of problems or symptoms dating back to service.  The Board agrees that had the Veteran experienced 10 to 15 episodes of back pain in service, there likely would be some mention of that in the Quain and Ramstad or Mayo Clinic records given that the Veteran provided a history of back pain to specific points in time.  

However, it was not until February 2004, after the Veteran had filed his claim of service connection, that the Veteran stated his belief that he initially had difficulties with his back while in service.  Although the Veteran has, since that time, consistently reported back pain starting in service, the Board finds that those statements are not credible in light of the evidence of record dated prior to the date of his application for benefits, which evidence fails to contain any suggestion by the Veteran of back pain prior to 1973.  See Buchanan, 451 F.3d at 1337 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  In this regard, the Board has considered the notation made by the Medcenter One clinician that the Veteran was "a fairly good historian," but finds that that statement does not rebut the Board's finding regarding credibility as there is no indication that that the clinician reviewed the record or based that statement on anything but her observation of the Veteran.  The Board's finding, however, is based on a review of the claims folder, which contains numerous documents that undermine the Veteran's credibility in reporting that he first experienced back pain in service.  

As to the Veteran's mother's statement, the Board notes that while she "recall[ed] [the Veteran] having a lot of neck and back problems," she did not indicate whether those problems were noted to have existed in service or after service.  Read in the context of her other statement that when the Veteran was "discharged from the Navy in 1970, he was having problems with high blood pressure and was taking medications for this problem," it would appear the Veteran's mother was relaying her observations of the Veteran's physical condition after his discharge from service.  Indeed, in a September 2004 follow-up statement, the Veteran explained that "[a]s far as my mother's statement, the dates are from the day I arrived home after military service.  This date was 1970."  Thus, by the Veteran's own explanation, his mother's statement is referring to back pain after he was discharged from service.  Although this lay evidence would certainly be supportive of a finding of continuity of symptomatology, it does not establish the presence of back symptomatology in service.

Similarly, E.B.'s statement does not relate the Veteran's back pain to service.  Rather, E.B. indicates that the Veteran was treated for his back in 1973.  Further, while E.B. reported having known the Veteran for over 30 years, he did not state that he knew the Veteran in service.  Although E.B. had observed the Veteran being very active to just about immobile on account of his back pain, E.B. did not indicate having observed the Veteran while he was in service, nor did he report having any knowledge of the Veteran's condition in service.  

The Board has also considered the statement by the Veteran's former employer.  Notably, while the former employer indicated treatment for high blood pressure and observation of left leg symptomatology, the Veteran's former employer makes no mention of back pain.  As to the reported leg symptomatology, the VA examiner indicated that such symptomatology was not typical of ankylosing spondylitis.  Further, in July 2003, the Veteran himself referred to left leg symptoms beginning in 1973.  Moreover, as with E.B.'s statement, the Veteran's former employer does not indicate that the observed symptomatology existed in service.  

In sum, the Board finds there to be no evidence, other than the Veteran's own statement, which the Board has deemed not credible, that the Veteran experienced episodic back pain in service.  As such, the Board finds that Dr. J.E.'s opinion that the Veteran's ankylosing spondylitis began in the mid- to late-1960s with intermittent back aches and back pain lacks probative value as it is based on the Veteran's assertion that he experienced back pain in service, which assertion the Board has found not credible.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  

Further, as evidenced by the VA examiner's October 2011 comments, Dr. J.E. did not review the entirety of the claims folder.  Although a medical report may not be rejected solely on the basis that the examiner did not review a claims file, lack of review of the claims file is a factor that may be considered in assessing the probative value, particularly when, as here, the examiner's opinion is predicated on events that reportedly occurred many years prior to the examination and while the claimant was in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In the instant case, the Board notes that in his March 2004 letter, Dr. J.E. stated that the Veteran was diagnosed as having ankylosing spondylitis in 1973.  It is unclear what evidence Dr. J.E. based this finding upon as there is no actual evidence of record dated in 1973.  Indeed, while evidence obtained in April 1980 was suspicious for ankylosing spondylitis, it was specifically noted that the findings were not diagnostic for ankylosing spondylitis, but ankylosing spondylitis could not be excluded in its very early stages.  Such evidence indicates that, because of the early stage of the disease process, it would not have been diagnosed any sooner.  Further, Dr. J.E.'s February 2004 own evaluation report notes a diagnosis of ankylosing spondylitis in 2001.

Moreover, as to Dr. J.E.'s July 2005 opinion that the Veteran's presentation would not be uncommon for ankylosing spondylitis where there is a gradual and insidious progressive back discomfort and limited function and an oligoarticular large joint asymmetric type of arthritis which would produce isolated otherwise unexplained swollen joints such as the knee, as documented in the Veteran's records, the Veteran's swollen knee in service was not unexplained.  As noted by the VA examiner, the Veteran's STRs show that he experienced swelling over the medial side after he "hit knee when jumped up onto bird" the day before.  The VA examiner also pointed out the Veteran's STRs were silent for subsequent complaints related to knee.  Without a discussion by Dr. J.E. of the fact that the Veteran hit his knee on something prior to his knee swelling, the Board finds that his contention that the Veteran experienced an unexplained swollen knee in service is not supported by an adequate rationale and is seemingly contradicted by the evidence of record.

Lastly, although in July 2005, Dr. J.E. estimated that Veteran's ankylosing spondylitis "very likely had its onset around age 19 or 20," in April 2011, Dr. J.E. stated that the Veteran's "active spondylitis probably started off [and] on in his 20s [and] 30s."  Thus, Dr. J.E.'s latter statement seems to conflict with his earlier statement, both in regard to the date on onset and likelihood that his estimation is correct, as the use of "probably" denotes less sureness than "very likely." Accordingly, the Board finds that Dr. J.E.'s opinions lack probative value as he did not review the entirety of the claims folder or support his opinion by a sufficient rationale, and his opinion is based in large measure on an inaccurate factual premise-namely, that the Veteran experienced episodic back pain in service and was diagnosed as having ankylosing spondylitis in 1973.  See Nieves-Rodriguez and Reonal, both supra.  In this regard, the Board notes that although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, see Ardison v. Brown, 6 Vet. App. 405, 407 (1994), a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison, supra).

In conclusion, after considering all the evidence of record, the Board finds that service connection for ankylosing spondylitis is not warranted.  This is so because, as addressed above, there is no credible evidence demonstrating that the Veteran experienced symptoms of ankylosing spondylitis in service and no probative evidence linking his current ankylosing spondylitis to service.  Indeed, none of the clinicians who have examined the Veteran other than Dr. J.E. has linked ankylosing spondylitis to service or has suggested that ankylosing spondylitis manifested in service.  The Veteran has not asserted that anyone other than Dr. J.E. has informed him that his ankylosing spondylitis began in service.  Accordingly, as two crucial elements of service connection have not been shown, there is simply no basis upon which to establish service connection for ankylosing spondylitis.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability).

The Board notes that the Veteran has submitted internet articles in support of his assertion that back pain can be an early symptom of ankylosing spondylitis.  Specifically, the articles indicate that ankylosing spondylitis can be manifest by intermittent episodes of back pain and that during the early stages of ankylosing spondylitis, some people experience nothing more than a series of mild aches and pains.  The Board does not dispute that back pain can be a symptom of ankylosing spondylitis.  Indeed, both Dr. J.E., and the VA examiner have indicated that back pain could be a symptom of ankylosing spondylitis.  Nor does the Board find that the intermittent nature of the Veteran's alleged episodes of back pain in and shortly after service weigh against his claim.  Rather, the Board's denial of service connection is based on its finding that the Veteran's assertions that he indeed experienced back pain in service are not credible.  Without credible evidence to establish the event in service, a grant of service connection is simply not warranted.  That he did not have such symptoms during service is the premise of the VA examiner's opinion, which the Board finds, for the reasons set out above, is of greater evidentiary weight.

In finding that service connection for the Veteran's ankylosing spondylitis is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for ankylosing spondylitis is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


